Case:17-15526-CDP Doc#:161 Filed:04/06/20 Entered:04/06/20 14:58:33

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re: )
) Case No. 17-15526-CDP

ROBERT JOSEPH BOWERS, )

SSN: XXX-XX-5265 )
) Chapter 7

Debtor. )
a

ORDER GRANTING MOTION FOR AUTHORITY TO PAY MEDIATOR

 

THIS MATTER is before the Court on the Motion for Authority to Pay Mediator (the
"Motion") filed by Daniel A. Hepner, Chapter 7 trustee (“Trustee”) of the bankruptcy estate of
Robert Joseph Bowers. The Court has examined the Motion, and good cause having been shown,

hereby:
ORDERS that the Motion is GRANTED; and

IT IS FURTHER ORDERED that Trustee is authorized to pay one-half of the costs
associated with mediation.

BY THE COURT:

(Qube dd Ped
4/6/2020

Honorable Cathleen D. Parker
United States Bankruptcy Court Judge

Page1 of 1
